Citation Nr: 0600092	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claim for 
service connection of PTSD.  

In October 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional evidence from the veteran 
at the October 2005 Travel Board hearing, which was 
accompanied by a waiver of the RO's right to initial 
consideration of the new evidence.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects, 69 
Fed. Reg. 53,807 (Sept. 3, 2004) (to be codified at 38 C.F.R. 
§§ 19.9, 20.1304(c)).  Accordingly, the Board will consider 
the new evidence in the first instance in conjunction with 
the issue on appeal.        


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran's currently diagnosed PTSD has been linked to his 
claimed in-service stressor of sexual assault.

3.  The veteran's claimed in-service stressor of sexual 
assault has not been sufficiently corroborated by credible 
supporting evidence.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in January 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the January 2004 VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  Furthermore, the Board observes that the January 
2004 VCAA notice specifically asked the veteran to provide 
any information that he believed was important that may help 
in support of his claim.

Furthermore, the RO provided the veteran with a copy of the 
May 2004 rating decision, and the July 2004 Statement of the 
Case (SOC), and the October 2004 Supplemental Statement of 
the Case (SSOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The July 
2004 SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187. 

In regard to VA's duty to assist, the RO scheduled a travel 
board hearing for the veteran that was held in October 2005.  
The RO also obtained the veteran's service medical records, 
service personnel records, and VA treatment records dated 
from December 1996 to August 2004.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


 II.	Evidence

In his May 2004 notice of disagreement (NOD), the veteran 
wrote that he was repeatedly sexually assaulted by a superior 
officer for approximately three months while serving aboard 
the USS Ranger.  The veteran reported that the assaults only 
took place in the early morning hours when "no one else was 
around or listening."  He explained that the officer made 
sexual comments, engaged in fondling, and gave him extra duty 
"for no reason" when he resisted the officer's requests for 
sex.  He indicated that after a few times, he acquiesced.  He 
related that he did not report the incidents at the time 
because he believed that he had no one to trust.  The veteran 
noted that he volunteered as a mess cook for three months to 
avoid the continued assaults.  He also reported that he 
requested a transfer several times but was denied each time.  
Moreover, he wrote that he was currently on medication for 
depression due to the sexual assault he experienced in the 
military.   

In the October 2005 hearing transcript, the veteran further 
explained that he was repeatedly sexually molested from 
January 1961 to March 1961.  He also reported that the 
officer penetrated him on one occasion, which caused 
bleeding.  When he presented to the sick bay, he was told 
that it was hemorrhoids.  He indicated that he was too 
embarrassed and fearful to report the incidents.  In 
addition, he stated that he abused alcohol and drugs and 
divorced his wife due to his reported sexual assaults.  
Moreover, the veteran related that he confided the sexual 
assault history to a VA doctor in 1996, several years before 
filing his claim.    

The service medical records do not contain findings of a 
mental disorder during service.  The service sick call 
treatment records additionally contain no findings of 
hemorrhoids.   

The DD Form 214 reflects that the veteran served as a deck 
hand on the USS Ranger.  

The veteran's service personnel records show that the veteran 
transferred to the USS Ranger in January 1961 in order to 
serve with his brother.  The records also note that the 
veteran had messman duties for three months from February 
1961 to May 1961.  In addition, the veteran received non-
judicial punishment in March 1961 (five days of confinement 
for direct disobedience to a lawful order of a superior petty 
officer to clean black marks off borders around coke 
machine), September 1961 (20 hours extra duty for gambling in 
compartment), and July 1963 (seven days of correctional 
custody for unauthorized absences for 25 and 14 minutes).  No 
transfer requests are noted.  In September 1962, the veteran 
volunteered and agreed to remain on active duty for a period 
of 12 months beyond his normal expiration of active obligated 
service.  It is also documented that the veteran was not 
recommended for reenlistment in October 1963 because he 
failed to maintain the minimum average required by article C-
7821 in military behavior.  

VA treatment records dated from December 1996 to August 2004 
include notations regarding the veteran's treatment for a 
mental disorder.  An assessment of depression is first shown 
in February 1999.    

There are no notations regarding the veteran's history of 
military sexual assault in December 1996 VA treatment 
records.  

A July 2001 VA treatment record shows that the veteran sought 
counseling from a VA neuropsychologist (Dr. G.T.M., Ph.D.).  
Dr. G.T.M. noted that the veteran reported that Dr. G.T.M. 
had seen the veteran several years before.  There was no 
notation regarding the veteran's reported sexual assault.   

A November 2001 VA treatment record shows that the veteran 
reported that he had a history of depression since his first 
myocardial infarction in 1976.  

A November 2002 VA treatment record reveals that the veteran 
denied experiencing military sexual trauma (MST) in the past.  

In November 2003, Dr. G.T.M. wrote that the veteran reported 
that he was molested by a superior officer in the military.  
The veteran indicated that he had not discussed the sexual 
assault in the military with anyone in the past 43 years.  

In December 2003, Dr. G.T.M. referred the veteran for the 
treatment of MST.  There was no notation that the veteran had 
discussed MST with Dr. G.T.M. before his November 2003 
appointment.  

A VA psychiatrist (Dr. E.I.) noted a diagnosis of PTSD in 
April 2004.   

In June 2004, a VA social worker (N.S.) and Dr. E.I. wrote 
that the veteran suffers from depression and "probably 
posttraumatic stress disorder" due to the sexual assaults 
that occurred during service.  They also wrote that the 
veteran confided his history of sexual molestation in service 
to a psychologist in 1996.    

In July 2004, Dr. E.I. continued to diagnose the veteran with 
PTSD.  

The veteran's brother (A.B.) submitted a statement dated in 
August 2004.  He noted that he served aboard the same naval 
ship with the veteran.  He also reported that the veteran 
came to him on one occasion "very upset" and asked him for 
help in getting transferred out of his division.  A.B. 
explained that the veteran did not tell him why he wanted the 
transfer.  In addition, A.B. observed that the veteran seemed 
very depressed and unhappy but would not talk to him about 
it.     

In an August 2004 letter, the veteran's sister wrote that the 
veteran was not the same "excited and happy-go-lucky guy" 
after returning from the military.  After service, she 
described the veteran as a loner who was very quiet, moody, 
and depressed much of the time.  She also noted that the 
veteran told her that he was too ashamed to talk about what 
happened to him during service.  


III.	Legal Criteria

VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the 
criteria necessary to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2005); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor. 

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2005).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  


IV.	Analysis

The veteran contends that his currently diagnosed PTSD is 
related to in-service sexual assault by a superior officer.  

In regard to the first criterion required to establish 
service connection, the medical evidence of record reflects 
that the veteran has been diagnosed with PTSD.  Most 
recently, the VA psychiatrist (Dr. E.I.) diagnosed the 
veteran with PTSD in July 2004.    

Additionally, the medical evidence shows that the veteran's 
currently diagnosed PTSD has been linked to his claimed 
stressor of sexual assault during military service.  The June 
2004 letter from Dr. E.I. and N.S. clearly attributed the 
veteran's currently diagnosed PTSD to his claimed sexual 
assault.  Thus, the third criterion for service connection of 
PTSD is also satisfied.      

In regard to the second criterion required to establish 
service connection for PTSD, the Board notes that the 
veteran's claimed stressor is related to a personal assault 
rather than combat.  As such, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's statements as to the occurrence of the claimed in-
service stressor-sexual assault.  

After careful review of the evidence, the Board finds that 
the veteran has not submitted sufficient corroborative 
evidence to substantiate the occurrence of the claimed 
stressor of sexual assault.  There are no pertinent findings 
in the service medical records.  The service personnel 
records show that the veteran received non-judicial 
punishment in March 1961, but there is no evidence of record 
to corroborate the veteran's contention that he received the 
punishment because he resisted his superior officer's sexual 
advances rather than the reason documented in the records.  
Additionally, there are no transfer requests documented.  The 
Board notes that the veteran's brother wrote that the veteran 
had come to him "very upset" and wanted his help in 
securing a transfer during service.  Nonetheless, the brother 
indicated that he did not know the reason for the veteran's 
request.  Finally, the veteran contends that he told a 
psychologist (Dr. G.T.M.) of his military sexual assault in 
December 1996, which was many years before filing his service 
connection claim; however, the medical evidence of record is 
unclear.  On the one hand, the July 2001 VA treatment record 
reveals that the veteran told Dr. G.T.M. that he had been 
treated by him many years before and the June 2004 letter by 
N.S. and Dr. E.I. also indicated that the veteran reported 
his sexual assault history to Dr. G.T.M. in December 1996.  
Conversely, the December 1996 VA treatment records neither 
show that the veteran sought treatment from Dr. G.T.M. at 
that time nor contain any notations regarding his claimed 
sexual assault.  In addition, the veteran told Dr. G.T.M. in 
November 2003 that he had not discussed the sexual assault 
with anyone in the past 43 years.  Moreover, Dr. G.T.M. did 
not note that the veteran had reported his claimed sexual 
assault before November 2003.  Without sufficient evidence to 
corroborate the veteran's claimed in-service stressor, the 
Board has no basis on which to grant service connection for 
the veteran's PTSD.  Consequently, the Board finds that the 
second criterion has not been satisfied and service 
connection for PTSD is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


